Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/26/2022.  Claims 17-25 are pending.  Claim 17 independent.  Claims 21-25 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 17 recites the limitation "a medical device or other objects insufficiently physically stable for direct insertion into the nervous tissue" in lines 2-3 of the claim.  The limitation is indefinite because it is unclear what characteristic(s) of a medical device or an object make(s) the medical device or an object to be “insufficiently physically stable.”  Although the specification discloses that “[t]he object to be implanted can be medical device or other object that is not sufficiently physically stable for direct implantation by insertion into the tissue. In particular, the medical device of the invention is a microelectrode or a microprobe such as an electrical or optical sensor. The object to be implanted can also be a living cells such as cultured cells, in particular stem cells, as well as cell aggregates and pieces of living tissue” and “[p]hysically insufficiently stable devices for implantation into soft tissue furthermore comprise sensors of various kind, such as glucose sensors, which can be used for controlling administration of insulin, and radiative sensors comprising optical fibers” on page 1 of the specification.  However, it is still unclear how a medical device or an object is classified as being a “physically insufficiently stable” device or object for implantation into soft tissue.  Claims 18-20 are rejected because they depend on claim 17.
b) Claim 17 recites the limitation “each bore radially extending from the central conduit and each bore being spaced from another bore by a given distance along the central section, the given distance being close enough to permit defining the gel-filled channel” in lines 9-12 of the claim.  The limitation is indefinite for the reasons below.  First, it is unclear how close is close enough based on the specification which is silent on that limitation.  Also, it is unclear how the given distance between the bores being close enough permit defining the gel-filling channel.  Instead, it is the conduit (6, Fig. 1) defined by the wall of the device defines the gel-filled channel (also see specification, page 9, line 21).  Claims 18-20 are rejected because they depend on claim 17.
c) Claim 17 recites the limitations “device for forming a substantially linear gel-filled channel…comprising a rigid pin” and “the aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion.”  It is unclear how an aqueous gel has a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion when the gel-filled channel (6, Fig. 1) is defined by the wall of a rigid pin as described in the disclosure (also see specification, page 9, line 21).  Claims 18-20 are rejected because they depend on claim 17.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a) The limitation “each bore radially extending from the central conduit and each bore being spaced from another bore by a given distance along the central section, the given distance being close enough to permit defining the gel-filled channel” in lines 9-12 of claim 17 does not have sufficient support in the original disclosure and is considered as new matter.  The original disclosure is silent on that.  It does not describe about the giving distance between the bores, more specifically the given distance being close enough to permit defining the gel-filled channel.  Instead, it is the conduit (6, Fig. 1) defined by the wall of the device defines the gel-filled channel (also see specification, page 9, line 21).  Claims 18-20 are rejected because they depend on claim 17. 
b) The limitation “the bores further being configured to prevent escaping of the aqueous gel in the absence of applied pressure” in lines 12-13 of claim 17 does not have sufficient support in the original disclosure for the elected species (Figs. 1-1b) and is considered as new matter.  Instead, the specification discloses that high viscous gel does not escape from the bore for the species with a sleeve covering the pin. Instead, the flexible sleeve (8, Fig. 1b) of the elected species is not covering the bores. Claims 18-20 are rejected because they depend on claim 17.
	c) The limitation “the aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion” in lines 14-16 of claim 17 does not have sufficient support in the original disclosure and is considered as new matter.   The original disclosure is silent on an aqueous gel having a viscosity that prevents the gel-filled channel from collapsing while the channel is defined by a rigid pin.  Claims 18-20 are rejected because they depend on claim 17.

	The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issues stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US Pub. No.: 2007/0213688).
Regarding claims 17-20, Klein discloses a device (10, Figs. 1-2, the device is fully capable for forming substantially linear a channel in nervous tissue with an aqueous gel, which is configured to receive a medical device or other objects insufficiently physically stable for direct insertion into the nervous tissue with insufficiently physically stable device sized smaller than the holes of the device), comprising an oblong rotationally symmetric rigid pin (tubular needle 12, Fig. 1-2, claim 6, and Para. [0075], oblong pin is rotationally symmetric because the oblong pin 12 is in form of a cylindrical tube with a distal round tip; the tubular needle is rigid and formed of stainless steel) comprising a distal section (the distal section of 12 from the distal end 16 to the distal aperture 18, Figs. 1 and 2) extending from the distal towards the proximal end, a central section (the section with the apertures 18 and extending toward the proximal end) extending from the distal section towards the proximal end, and a proximal section (the proximal section of 12, Figs. 1 and 2) extending from the central section to the proximal end, a central conduit (central conduit or lumen of 12, Figs. 1 and 2) extending from the proximal end to the distal section, the central conduit providing fluid connection between a reservoir (reservoir, e.g. fluid source, Paras. [0077] and [0086]) fully capable for an aqueous gel (the reservoir is fully capable for holding aqueous gel) disposed at the proximal end of the conduit and bores (apertures 18, Figs. 1 and 2) disposed in the central section, each bore radially extending from the central conduit (Figs. 1-4 and Paras. [0077]-[0080], the central conduit provides fluid connection between a reservoir, which is fully capable of holding a gel, disposed at the proximal end of the conduit and bores disposed in the central section radially extending from the central conduit since the central conduit, the reservoir, and the bores are fluidly connected) and each bore being spaced from another bore by a given distance along the central section (Figs. 1-4 and Paras. [0077]-[0080]), the given distance being close enough to permit defining the gel-filled channel (Figs. 1-4), the bores further being fully capable to prevent escaping of the aqueous gel in the absence of applied pressure (the bores further being fully capable to prevent escaping of the aqueous gel in the absence of applied pressure depending on how viscous the gel), the central conduit and the bores are fully capable to permit passage of the aqueous gel (Figs. 1-4 and Paras. [0077]-[0080], the central conduit and the bores are fully capable to permit passage of the gel depending on the amount of pressure applied because they are fluidly connected); the aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion (the device is fully capable of forming a substantially linear gel-filled channel in the nervous tissue with  an aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion in the same way as the device of the instant application since both devices are in form of a rigid pin), wherein during insertion and/or upon insertion of the device into soft tissue pressure is applied to the aqueous gel in the reservoir, whereby the aqueous gel is pressed out from the bores, forcing tissue abutting the outer face of the central section away from the pin to form a layer of aqueous gel around the central conduit, whereby a channel in the tissue filled with the aqueous gel is formed upon withdrawal of the device from the tissue (during insertion and/or upon insertion of the device into soft tissue, the device is fully capable to allow a pressure to be applied to the aqueous gel in the reservoir, whereby the aqueous gel is pressed out from the bores, forcing tissue abutting the outer face of the central section away from the pin to form a layer of aqueous gel around the central conduit, whereby a channel in the tissue filled with the aqueous gel is formed upon withdrawal of the device from the tissue, depending on the amount of pressure applied); wherein the distal section narrows towards the distal end of the pin (Fig. 2); wherein the pin is cylindrical form, optionally except for at its proximal end (Figs. 1 and 2); and wherein the device comprises a metal (Para. [0075], stainless steel).
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 5-7 of the remarks, claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 17 recites the limitation "a medical device or other objects insufficiently physically stable for direct insertion into the nervous tissue" in lines 2-3 of the claim.  The limitation is indefinite because it is unclear what characteristic(s) of a medical device or an object make(s) the medical device or an object to be “insufficiently physically stable.”  Although the specification discloses that “[t]he object to be implanted can be medical device or other object that is not sufficiently physically stable for direct implantation by insertion into the tissue. In particular, the medical device of the invention is a microelectrode or a microprobe such as an electrical or optical sensor. The object to be implanted can also be a living cells such as cultured cells, in particular stem cells, as well as cell aggregates and pieces of living tissue” and “[p]hysically insufficiently stable devices for implantation into soft tissue furthermore comprise sensors of various kind, such as glucose sensors, which can be used for controlling administration of insulin, and radiative sensors comprising optical fibers” on page 1 of the specification.  However, it is still unclear how a medical device or an object is classified as being a “physically insufficiently stable” device or object for implantation into soft tissue.  Claims 18-20 are rejected because they depend on claim 17.
b) Claim 17 recites the limitation “each bore radially extending from the central conduit and each bore being spaced from another bore by a given distance along the central section, the given distance being close enough to permit defining the gel-filled channel” in lines 9-12 of the claim.  The limitation is indefinite for the reasons below.  First, it is unclear how close is close enough based on the specification which is silent on that limitation.  Also, it is unclear how the given distance between the bores being close enough permit defining the gel-filling channel.  Instead, it is the conduit (6, Fig. 1) defined by the wall of the device defines the gel-filled channel (also see specification, page 9, line 21).  Claims 18-20 are rejected because they depend on claim 17.
c) Claim 17 recites the limitations “device for forming a substantially linear gel-filled channel…comprising a rigid pin” and “the aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion.”  It is unclear how an aqueous gel has a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion when the gel-filled channel (6, Fig. 1) is defined by the wall of a rigid pin as described in the disclosure (also see specification, page 9, line 21).  Claims 18-20 are rejected because they depend on claim 17.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 17 recites the limitation "a medical device or other objects insufficiently physically stable for direct insertion into the nervous tissue" in lines 2-3 of the claim.  The limitation is indefinite because it is unclear what characteristic(s) of a medical device or an object make(s) the medical device or an object to be “insufficiently physically stable.”  Although the specification discloses that “[t]he object to be implanted can be medical device or other object that is not sufficiently physically stable for direct implantation by insertion into the tissue. In particular, the medical device of the invention is a microelectrode or a microprobe such as an electrical or optical sensor. The object to be implanted can also be a living cells such as cultured cells, in particular stem cells, as well as cell aggregates and pieces of living tissue” and “[p]hysically insufficiently stable devices for implantation into soft tissue furthermore comprise sensors of various kind, such as glucose sensors, which can be used for controlling administration of insulin, and radiative sensors comprising optical fibers” on page 1 of the specification.  However, it is still unclear how a medical device or an object is classified as being a “physically insufficiently stable” device or object for implantation into soft tissue.  Claims 18-20 are rejected because they depend on claim 17.
b) Claim 17 recites the limitation “each bore radially extending from the central conduit and each bore being spaced from another bore by a given distance along the central section, the given distance being close enough to permit defining the gel-filled channel” in lines 9-12 of the claim.  The limitation is indefinite for the reasons below.  First, it is unclear how close is close enough based on the specification which is silent on that limitation.  Also, it is unclear how the given distance between the bores being close enough permit defining the gel-filling channel.  Instead, it is the conduit (6, Fig. 1) defined by the wall of the device defines the gel-filled channel (also see specification, page 9, line 21).  Claims 18-20 are rejected because they depend on claim 17.
c) Claim 17 recites the limitations “device for forming a substantially linear gel-filled channel…comprising a rigid pin” and “the aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion.”  It is unclear how an aqueous gel has a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion when the gel-filled channel (6, Fig. 1) is defined by the wall of a rigid pin as described in the disclosure (also see specification, page 9, line 21).  Claims 18-20 are rejected because they depend on claim 17.
	First, Klein discloses that its device can be used for tumescent technique such as a delivering a tumescent local anesthesia (see Abstract and Paras. [0008]-[0018]).  Local anesthesia is for applying to nervous tissue, e.g. nerves.  Furthermore, Klein does not disclose that its device is only for tumescent technique.  Instead, Klein discloses that its device can be used in other procedures and/or applications (e.g. Para. [0091], Klein’s device can serve as a simple infiltration cannula for introducing fluids/substances into the body.).
Klein discloses a device (10, Figs. 1-2, the device is fully capable for forming substantially linear a channel in nervous tissue with an aqueous gel, which is configured to receive a medical device or other objects insufficiently physically stable for direct insertion into the nervous tissue with insufficiently physically stable device sized smaller than the holes of the device), comprising an oblong rotationally symmetric rigid pin (tubular needle 12, Fig. 1-2, claim 6, and Para. [0075], oblong pin is rotationally symmetric because the oblong pin 12 is in form of a cylindrical tube with a distal round tip; the tubular needle is rigid and formed of stainless steel) comprising a distal section (the distal section of 12 from the distal end 16 to the distal aperture 18, Figs. 1 and 2) extending from the distal towards the proximal end, a central section (the section with the apertures 18 and extending toward the proximal end) extending from the distal section towards the proximal end, and a proximal section (the proximal section of 12, Figs. 1 and 2) extending from the central section to the proximal end, a central conduit (central conduit or lumen of 12, Figs. 1 and 2) extending from the proximal end to the distal section, the central conduit providing fluid connection between a reservoir (reservoir, e.g. fluid source, Paras. [0077] and [0086]) fully capable for an aqueous gel (the reservoir is fully capable for holding aqueous gel) disposed at the proximal end of the conduit and bores (apertures 18, Figs. 1 and 2) disposed in the central section, each bore radially extending from the central conduit (Figs. 1-4 and Paras. [0077]-[0080], the central conduit provides fluid connection between a reservoir, which is fully capable of holding a gel, disposed at the proximal end of the conduit and bores disposed in the central section radially extending from the central conduit since the central conduit, the reservoir, and the bores are fluidly connected) and each bore being spaced from another bore by a given distance along the central section (Figs. 1-4 and Paras. [0077]-[0080]), the given distance being close enough to permit defining the gel-filled channel (Figs. 1-4), the bores further being fully capable to prevent escaping of the aqueous gel in the absence of applied pressure (the bores further being fully capable to prevent escaping of the aqueous gel in the absence of applied pressure depending on how viscous the gel), the central conduit and the bores are fully capable to permit passage of the aqueous gel (Figs. 1-4 and Paras. [0077]-[0080], the central conduit and the bores are fully capable to permit passage of the gel depending on the amount of pressure applied because they are fluidly connected); the aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion (the device is fully capable of forming a substantially linear gel-filled channel in the nervous tissue with  an aqueous gel having a viscosity that prevents the gel-filled channel from collapsing but allows for the reception of the medical device or other objects insufficiently physically stable for direct insertion in the same way as the device of the instant application since both devices are in form of a rigid pin).  Therefore, Klein’s device is fully capable to perform the functions recited in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771